Case 3:19-cr-00351-TAD-KLH Document 45 Filed 06/29/20 : Page 1 of 2 PagelD #: 186

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

MONROE DIVISION

UNITED STATES OF AMERICA * CRIMINAL NO.: 3:19-cr-00351-01

*

*
VERSUS *

* '

* JUDGE TERRY A. DOUGHTY
RANDALL KEITH BYRD * MAGISTRATE JUDGE HAYES

WAIVER OF RIGHTS AND CONSENT TO SENTENCING BY VIDEO
CONFERENCE OR TELEPHONE CONFERENCE

1, RANDALL KEITH BYRD, the defendant, acknowledge that I have a right
to appear before a judge in person when being sentenced. I further acknowledge that
under Federal Rule of Criminal Procedure 43(c), I may waive the right to be sentenced
in person before the judge.

As of the filing of this document, the World Health Organization, along with
the Centers for Disease Control and Prevention, have declared a global pandemic
related to the spread of the COVID-19 virus, commonly known as the “coronavirus.”
Further, the President of the United States has declared a national emergency as a
result of the pandemic, and the Governor of the State of Louisiana has declared a
statewide public health emergency.

In light of the special circumstances presented by this pandemic, including the
public health risk posed to me and others by participation in in-court proceedings, I

waive my right to appear in person, and I consent to proceed with my sentencing via

Page 1 of 2
Case 3:19-cr-00351-TAD-KLH Document 45 Filed 06/29/20 Page 2 of 2 PagelID#: 187

video conference, or if it is not reasonably available, by telephone conference. See
Fed. R. Crim. P. 10(c) and CARES Act § 15002(b). I acknowledge that during these
proceedings, all communications with the court, including the presentation of
documents, will be conducted by video or telephone. Except as otherwise provided, I
will be en a different physical location than the presiding judge, counsel, or other
parties to the proceeding.

[have discussed the implications of waiving these rights with my attorney, and
I understand the consequences of such a waiver. I am waiving my rights and
consenting of my own free will. No one, including my attorney, has insisted upon,
coerced, or improperly influenced me in my decision to waive my rights and consent
to a guilty plea and/or sentencing via video conferencing or telephone conferencing.
Further, I have neither been offered nor promised anything in exchange for my

waiver.

 

 

Z2q ' :
Executed this day of Za bane , 2020, at Monroe,
Louisiana
(Qo at Keath Bal
RANDALL KEITH BYRD
Defendant

on
SE, A sal
STEPHEN AJEFFER;
Counsel for Defendant

Page 2 of 2
